Citation Nr: 1413785	
Decision Date: 03/31/14    Archive Date: 04/10/14

DOCKET NO.  05-27 099	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a compensable disability evaluation prior to September 8, 2010, for status post fractures of the mandible at the left angle and right pre-molar region, and to an evaluation in excess of 20 percent from that date.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Zi-Heng Zhu, General Attorney 


INTRODUCTION

The Veteran had active service from September 1963 to September 1967.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a February 2005 decision of the Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In March 2010, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In April 2012, the Board issued a decision that partially granted the claim of entitlement to a compensable disability evaluation prior to September 8, 2010, for status post fractures of the mandible at the left angle and right pre-molar region, and to an evaluation in excess of 20 percent from that date.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the March 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the April 2012 Board decision is vacated.  



	                        ____________________________________________
	D. C. SPICKLER
	Veterans Law Judge, Board of Veterans' Appeals


